Case 1:17-cv-24666-UU Document 147 Entered on FLSD Docket 02/03/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:17-cv-24666-UU

  MARCO WATTS,

         Plaintiff,

  v.

  CLUB MADONNA, INC. et al.,

         Defendants.
                                                /

                                               ORDER

         THIS CAUSE comes before the Court on Plaintiff’s Motion for Entry of Judgment and to

  Amend Final Judgment [D.E. #100]. D.E. 146. The Court has reviewed the motion and the

  pertinent portions of the record and is otherwise fully advised in the premises. It is hereby

         ORDERED AND ADJUDGED that the Motion (D.E. 146) is GRANTED. The Court will

  separately enter an amended final judgment.

         DONE AND ORDERED in Chambers at Miami, Florida, this 3d day of February, 2020



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
  cc:
  counsel of record via cm/ecf
